Exhibit 10.2
 
SECOND LIEN SECURITY AGREEMENT
 
dated as of March 2, 2015
 
between
 
SUMMER ENERGY, LLC
 
and
 
BLACK INK ENERGY, LLC
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

  Page
ARTICLE I DEFINITIONS
1
Section 1.1
Defined Terms
1
Section 1.2
UCC Definitions
3
ARTICLE II SECURITY INTERESTS
3
Section 2.1
Grant of Security Interests
3
Section 2.2
Continuing Liability of the Grantor
3
Section 2.3
Sales and Collections
4
Section 2.4
Verification of Receivables
5
Section 2.5
Release of Collateral
5
ARTICLE III REPRESENTATIONS AND WARRANTIES
5
Section 3.1
Validity of Security Agreement; Consents
5
Section 3.2
Title to Collateral
6
Section 3.3
Validity, Perfection and Priority of Security Interests
6
Section 3.4
Enforceability of Receivables and Other Intangibles
6
Section 3.5
Place of Business; Location of Collateral
6
Section 3.6
Patents and Trademarks
7
ARTICLE IV COVENANTS
7
Section 4.1
Perfection of Security Interests
7
Section 4.2
Further Actions
7
Section 4.3
Change of Name, Identity or Structure
8
Section 4.4
Place of Business and Collateral; Jurisdiction of Incorporation
8
Section 4.5
Fixtures
8
Section 4.6
Maintenance of Records
8
Section 4.7
Compliance with Laws, etc
9
Section 4.8
Payment of Taxes, etc
9
Section 4.9
Compliance with Terms of Accounts, Contracts and Licenses
9
Section 4.10
Limitation on Liens on Collateral
9
Section 4.11
Limitations on Modifications of Receivables and Other Intangibles; No Waivers or
Extensions
9
Section 4.12
Maintenance of Insurance
10
Section 4.13
Limitations on Dispositions of Collateral
10
Section 4.14
Further Identification of Collateral
10

 
 
i

--------------------------------------------------------------------------------

 
 
Section 4.15
Notices
10
Section 4.16
Right of Inspection
11
Section 4.17
Maintenance of Equipment
11
Section 4.18
Reimbursement Obligation
11
ARTICLE V REMEDIES; RIGHTS UPON DEFAULT
11
Section 5.1
UCC Rights
11
Section 5.2
Payments on Collateral
11
Section 5.3
Possession of Collateral
12
Section 5.4
Sale of Collateral
12
Section 5.5
Rights of Purchasers
13
Section 5.6
Additional Rights of the Secured Party
13
Section 5.7
Remedies Not Exclusive
13
Section 5.8
Waiver and Estoppel
14
Section 5.9
Power of Attorney
14
Section 5.10
Application of Proceeds
15
ARTICLE VI MISCELLANEOUS
15
Section 6.1
Notices
15
Section 6.2
No Waivers
16
Section 6.3
Compensation and Expenses of the Secured Party
16
Section 6.4
Indemnification
16
Section 6.5
Amendments, Supplements and Waivers
16
Section 6.6
Successors and Assigns
17
Section 6.7
Limitation of Law; Severability
17
Section 6.8
Governing Law
17
Section 6.9
Counterparts; Effectiveness
17
Section 6.10
Termination; Survival
17
Section 6.11
Notice of Subordination
17

 
Schedule 1 - Location of Records of Receivables and Other Intangibles
Schedule 2 - Location of Equipment and Inventory
Schedule 3 - Required Filings and Recordings
 
 
ii

--------------------------------------------------------------------------------

 
 
SECOND LIEN SECURITY AGREEMENT
 
This SECOND LIEN SECURITY AGREEMENT (as amended, supplemented or modified from
time to time, this “Security Agreement”) is dated as of March 2, 2015 and is
between SUMMER ENERGY, LLC, a Texas limited liability company (the “Grantor”),
and BLACK INK ENERGY, LLC, a Delaware limited liability company (the “Secured
Party”).
 
The Grantor and the Secured Party have entered into the Second Lien Term Loan
Agreement dated as of the date hereof (as the same may be amended, supplemented
or modified from time to time, the “Credit Agreement”).  To induce the Secured
Party to enter into the Credit Agreement and to secure its obligations
thereunder and hereunder, the Grantor hereby agrees with the Secured Party as
follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1Defined Terms.As used in this Security Agreement, terms defined in
the Credit Agreement shall have their defined meanings when used herein, and the
following terms shall have the following meanings:
 
“Account Debtor” means, with respect to any Receivable or Other Intangible, any
Person obligated to make payment thereunder, including without limitation any
account debtor thereon.
 
“Collateral” has the meaning assigned to it in Section 2.1 of this Security
Agreement.
 
“Commercial Tort Claims” shall have the meaning set forth in the UCC.
 
“Equipment” means all equipment now owned or hereafter acquired by the Grantor,
including all items of machinery, equipment, furnishings and fixtures of every
kind, whether affixed to real property or not, as well as all automobiles,
trucks and vehicles of every description, trailers, handling and delivery
equipment, all additions to, substitutions for, replacements of or accessions to
any of the foregoing, all attachments, components, parts (including spare parts)
and accessories whether installed thereon or affixed thereto and all fuel for
any thereof.
 
“Inventory” means all inventory now owned or hereafter acquired by the Grantor,
including (i) personal property which are held for sale or lease or are
furnished or are to be furnished under a contract of service or which constitute
raw materials, work in process or materials used or consumed or to be used or
consumed in the Grantor’s business, (ii) all inventory, wherever located,
evidenced by negotiable and non-negotiable documents of title, warehouse
receipts and bills of lading, (iii) all of the Grantor’s rights in, to and under
all purchase orders now owned or hereafter received or acquired by it for goods
or services and (iv) all rights of the Grantor as an unpaid seller, including
rescission, replevin, reclamation and stopping in transit.
 
“Letter of Credit Rights” shall have the meaning set forth in the UCC.
 
 
1

--------------------------------------------------------------------------------

 
 
“Obligations” means (i) all amounts now or hereafter payable by the Grantor to
the Secured Party on the Term Loan, (ii) all other obligations or liabilities
now or hereafter payable by the Grantor pursuant to the Credit Agreement, (iii)
all obligations and liabilities now or hereafter payable by the Grantor under,
arising out of or in connection with this Security Agreement, the Pledge
Agreement, or any other Collateral Document and (iv) all other indebtedness,
obligations and liabilities of the Grantor to the Secured Party, now existing or
hereafter arising or incurred, whether or not evidenced by notes or other
instruments, and whether such indebtedness, obligations and liabilities are
direct or indirect, fixed or contingent, liquidated or unliquidated, due or to
become due, secured or unsecured, joint, several or joint and several, arising
out of or in connection with any of the Credit Documents.
 
“Other Intangibles” means all accounts, accounts receivable, contract rights,
documents, instruments, chattel paper, money and general intangibles now owned
or hereafter acquired by the Grantor including, without limitation, all customer
lists, permits, federal and state tax refunds, reversionary interests in pension
plan assets, trademarks, patents, licenses, copyrights and other rights in
intellectual property, other than Receivables.
 
“Proceeds” means all proceeds, including (i) whatever is received upon any
collection, exchange, sale or other disposition of any of the Collateral and any
property into which any of the Collateral is converted, whether cash or
non-cash, (ii) any and all payments or other property (in any form whatsoever)
made or due and payable on account of any insurance, indemnity, warranty or
guaranty payable to the Grantor with respect to any of the Collateral, (iii) any
and all payments (in any form whatsoever) made or due and payable in connection
with any requisition, confiscation, condemnation, seizure or forfeiture of all
or any part of the Collateral by any governmental body, authority, bureau or
agency (or any person, corporation, agency, authority or other entity acting
under color of any governmental authority), (iv) any claim of the Grantor
against third parties for past, present or future infringement of any patent or
for past, present or future infringement or dilution of any trademark or for
injury to the goodwill associated with any trademark or for the breach of any
license and (v) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
 
“Receivables” means all accounts receivable, contract rights, documents,
instruments or chattel paper representing amounts payable or monies due or to
become due to the Grantor, arising from the sale of Inventory or the rendition
of services in the ordinary course of business or otherwise (whether or not
earned by performance), together with all Inventory returned by or reclaimed
from customers wherever such Inventory is located, and all guaranties,
securities and liens held for the payment of any such account, account
receivable, contract right, document, instrument or chattel paper.
 
“Subordination Agreement” shall have the meaning set forth in the Credit
Agreement.
 
“UCC” means at any time the Uniform Commercial Code as the same may from time to
time be in effect in the State of New York, provided that, if, by reason of
mandatory provisions of law, the validity or perfection of any security interest
granted herein is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York then, as to the validity or perfection of such
security interest, “UCC” shall mean the Uniform Commercial Code in effect in
such other jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.2UCC Definitions.  The uncapitalized terms “account”, “account
debtor”, “chattel paper”, “contract right”, “document”, “warehouse receipt”,
“bill of lading”, “document of title”, “instrument”, “inventory”, “equipment”
“general intangible”, “money”, “proceeds” and “purchase money security interest”
as used in Section 1.1 or elsewhere in this Security Agreement have the meanings
of such terms as defined in the UCC.
 
ARTICLE II
SECURITY INTERESTS
 
Section 2.1Grant of Security Interests.  To secure the due and punctual payment
of all Obligations, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing or due or to become
due, in accordance with the terms thereof and to secure the due and punctual
performance of all of the Obligations and in order to induce the Secured Party
to enter into the Credit Agreement and make the loan and extend the credit
provided for therein in accordance with the terms thereof, the Grantor hereby
grants to the Secured Party a security interest in all of the Grantor’s right,
title and interest in, to and under the following, whether now existing or
hereafter acquired (all of which are herein collectively called the
“Collateral”):
 
(i)           all Receivables;
 
(ii)           all Other Intangibles;
 
(iii)           all Equipment;
 
(iv)           all Inventory;
 
(v)           all Letter of Credit Rights;
 
(vi)           Commercial Tort Claims;
 
(vii)           to the extent not included in the foregoing, all other personal
property, whether tangible or intangible, and wherever located, including, but
not limited to, the balance of every deposit account now or hereafter existing
of the Grantor with any bank and all monies of the Grantor and all rights to
payment of money of the Grantor;
 
(viii)           to the extent not included in the foregoing, all books, ledgers
and records and all computer programs, tapes, discs, punch cards, data
processing software, transaction files, master files and related property and
rights (including computer and peripheral equipment) necessary or helpful in
enforcing, identifying or establishing any item of Collateral; and
 
(ix)           to the extent not otherwise included, all Proceeds and products
of any or all of the foregoing, whether existing on the date hereof or arising
hereafter.
 
Section 2.2Continuing Liability of the Grantor.  Anything herein to the contrary
notwithstanding, the Grantor shall remain liable to observe and perform all the
terms and conditions to be observed and performed by it under any contract,
agreement, warranty or other
 
 
3

--------------------------------------------------------------------------------

 
 
obligation with respect to the Collateral, and shall do nothing to impair the
security interests herein granted.  The Secured Party shall not have any
obligation or liability under any such contract, agreement, warranty or
obligation by reason of or arising out of this Security Agreement or the receipt
by the Secured Party of any payment relating to any Collateral, nor shall the
Secured Party be required to perform or fulfill any of the obligations of the
Grantor with respect to the Collateral, to make any inquiry as to the nature or
sufficiency of any payment received by it or the sufficiency of the performance
of any party’s obligations with respect to any Collateral.  Furthermore, the
Secured Party shall not be required to file any claim or demand to collect any
amount due or to enforce the performance of any party’s obligations with respect
to, the Collateral.
 
Section 2.3Sales and Collections.
 
(a)           The Grantor is authorized (i) to sell in the ordinary course of
its business for fair value and on an arm’s-length basis any of its Inventory
normally held by it for such purpose and (ii) to use and consume, in the
ordinary course of its business, any raw materials, supplies and materials
normally held by it for such purpose.  The Secured Party may upon the occurrence
of any Event of Default, without cause or notice, curtail or terminate such
authority at any time.
 
(b)           The Grantor shall cause all cash Proceeds collected by it to be
deposited into an account designated by Secured Party upon receipt, in the
original form in which received (with such endorsements or assignments as may be
necessary to permit collection, if applicable, thereof by the Secured Party),
and for such purpose the Grantor hereby irrevocably authorizes and empowers the
Secured Party, its officers, employees and authorized agents to endorse and sign
the name of the Grantor on all checks, drafts, money orders or other media of
payment so delivered, and such endorsements or assignments shall, for all
purposes, be deemed to have been made by the Grantor prior to any endorsement or
assignment thereof by the Secured Party.  The Secured Party may use any
convenient or customary means for the purpose of collecting such checks, drafts,
money orders or other media of payment.
 
(c)           The Grantor shall, and the Secured Party may at any time,
regardless of whether an Event of Default shall have occurred, notify Account
Debtors obligated to make payments under any or all Receivables or Other
Intangibles that the Secured Party has a security interest in such Collateral
and that payments shall be made directly to Secured Party.  Upon the request of
the Secured Party at any time, the Grantor will so notify such account debtors.
The Grantor will use all reasonable efforts to cause each account debtor to
comply with the foregoing instruction. In furtherance of the foregoing, the
Grantor authorizes the Secured Party (i) to ask for, demand, collect, receive
and give acquittances and receipts for any and all amounts due and to become due
under any Collateral and, in the name of the Grantor or its own name or
otherwise, (ii) to take possession of, endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Collateral and (iii) to file any claim or take any other action in any court of
law or equity or otherwise which it may deem appropriate for the purpose of
collecting any amounts due under any Collateral. The Secured Party shall have no
obligation to obtain or record any information relating to the source of such
funds or the obligations in respect of which payments have been made.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.4Verification of Receivables.  The Secured Party shall have the right
to make test verifications of Receivables in any manner and through any medium
that it considers advisable, and the Grantor agrees to furnish all such
assistance and information as the Secured Party may require in connection
therewith.  The Grantor at its expense will cause its chief financial officer to
furnish to the Secured Party at any time and from time to time promptly upon the
Secured Party’s request, the following reports: (i) a reconciliation of all
Receivables, (ii) an aging of all Receivables, (iii) trial balances and (iv) a
test verification of such Receivables as the Secured Party may request.
 
Section 2.5Release of Collateral.
 
(a)           The Grantor may sell or realize upon or transfer or otherwise
dispose of Collateral as permitted by Section 4.13, and the security interests
of the Secured Party in such Collateral so sold, realized upon or disposed of
(but not in the Proceeds arising from such sale, realization or disposition)
shall cease immediately upon such sale, realization or disposition, without any
further action on the part of the Secured Party.  The Secured Party, if
requested in writing by the Grantor but at the expense of the Grantor, is hereby
authorized and instructed to deliver to the Account Debtor or the purchaser or
other transferee of any such Collateral a certificate stating that the Secured
Party no longer has a security interest therein, and such Account Debtor or such
purchaser or other transferee shall be entitled to rely conclusively on such
certificate for any and all purposes.
 
(b)           Upon the payment in full of all of the Obligations and if there is
no commitment by the Secured Party to make further advances, incur obligations
or otherwise give value, the Secured Party will (as soon as reasonably
practicable after receipt of notice from the Grantor requesting the same but at
the expense of the Grantor) send the Grantor, for each jurisdiction in which a
UCC financing statement is on file to perfect the security interests granted to
the Secured Party hereunder, a termination statement to the effect that the
Secured Party no longer claims a security interest under such financing
statement.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
The Grantor represents and warrants that:
 
Section 3.1Validity of Security Agreement; Consents.  The execution, delivery
and performance of this Security Agreement and the creation of the security
interests provided for herein (i) are within the Grantor’s limited liability
company power, (ii) have been duly authorized by all necessary limited liability
company action, including the consent of interest holders where required, on
behalf of the Grantor, (iii) are not in contravention of any provision of the
Grantor’s certificate of formation or limited liability company agreement, (iv)
do not violate any law or regulation or any order or decree of any court or
governmental instrumentality applicable to the Grantor, (v) do not conflict with
or result in a breach of, or constitute a default under, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Grantor is a party or by which it or any of its properties is bound, (vi) do not
result in the creation or imposition of any Lien upon any property of the
Grantor other than in favor of the Secured Party and (vii) do not require the
consent or approval of any governmental body, agency or
 
 
5

--------------------------------------------------------------------------------

 
 
official or other person other than those that have been obtained. This Security
Agreement has been duly executed and delivered by the Grantor and constitutes
the legal, valid and binding obligation of the Grantor, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforceability of creditors’ rights generally and
by general provisions of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 3.2Title to Collateral.  Except for the security interests granted to
the Secured Party pursuant to this Security Agreement, the Grantor is the sole
owner of each item of the Collateral, having good and marketable title thereto,
free and clear of any and all Liens, except for Permitted Liens.
 
Section 3.3Validity, Perfection and Priority of Security Interests.
 
(a)           By complying with Section 4.1, the Grantor will have created a
valid security interest in favor of the Secured Party in all existing Collateral
and in all identifiable Proceeds of such Collateral, which security interest
(except in respect of motor vehicles for which the exclusive manner of
perfecting a security interest therein is by noting such security interest in
the certificate of title in accordance with local law) would be prior to the
claims of a trustee in bankruptcy under Section 544(a) of the United States
federal bankruptcy Code.  Continuing compliance by the Grantor with the
provisions of Section 4.2 will also (i) create valid security interests in all
Collateral acquired after the date hereof and in all identifiable Proceeds of
such Collateral and (ii) cause such security interests in all Collateral and in
all Proceeds which are (A) identifiable cash Proceeds of Collateral covered by
financing statements required to be filed hereunder and (B) identifiable
Proceeds in which a security interest may be perfected by such filing under the
UCC, in each case prior to the claims of a trustee in Bankruptcy under the
United States federal Bankruptcy Code.
 
(b)           Other than financing statements or other similar documents
evidencing Permitted Liens, no financing statements, deeds of trust, mortgages
or similar documents covering all or any part of the Collateral are on file or
of record in any government office in any jurisdiction in which such filing or
recording would be effective to perfect a security interest in such Collateral,
nor is any of the Collateral in the possession of any Person (other than the
Grantor and the Senior Lender) asserting any claim thereto or security interest
therein.
 
Section 3.4Enforceability of Receivables and Other Intangibles.  To the best
knowledge of the Grantor, each Receivable and Other Intangible is a valid and
binding obligation of the related Account Debtor in respect thereof, enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
provisions of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and complies with any applicable legal
requirements.
 
Section 3.5Place of Business; Location of Collateral.  Schedule 1 correctly sets
forth the offices of the Grantor where records concerning Receivables and Other
Intangibles are
 
 
6

--------------------------------------------------------------------------------

 
 
kept. Schedule 2 correctly sets forth the location of all Equipment and
Inventory, other than rolling stock, aircraft, goods in transit and Inventory
sold in the ordinary course of business as permitted by Section 4.13 of this
Security Agreement. All Inventory has been and will be produced in compliance
with the Fair Labor Standards Act, 29 U.S.C. §§ 201-219. No Inventory is
evidenced by a negotiable document of title, warehouse receipt or bill of
lading. No non-negotiable document of title, warehouse receipt or bill of lading
has been issued to any person other than the Grantor, and the Grantor has
retained possession of all of such non-negotiable documents, warehouse receipts
and bills of lading. No amount payable under or in connection with any of the
Collateral is evidenced by promissory notes or other instruments.
 
Section 3.6Patents and Trademarks.  As of the date hereof the Grantor does not
have any patents, patent licenses, trademarks or trademarks licenses.
 
ARTICLE IV
COVENANTS
 
The Grantor covenants and agrees with the Secured Party that until the payment
in full of all Obligations and until there is no commitment by the Secured Party
to make further advances, incur obligations or otherwise give value, the Grantor
will comply with the following.
 
Section 4.1Perfection of Security Interests.  The Grantor will, at its expense,
cause all filings and recordings and other actions specified on Schedule 3 to
have been completed on or prior to the date hereof.
 
Section 4.2Further Actions.
 
(a)           At all times after the date hereof, the Grantor will, at its
expense, comply with the following:
 
(i)           as to all Receivables, Other Intangibles, Equipment and Inventory,
it will cause UCC financing statements and continuation statements to be filed
and to be on file in all applicable jurisdictions as required to perfect the
security interests granted to the Secured Party hereunder, to the extent that
applicable law permits perfection of a security interest by filing under the
UCC;
 
(ii)           as to all Proceeds, it will cause all UCC financing statements
and continuation statements filed in accordance with clause (i) above to include
a statement or a checked box indicating that Proceeds of all items of Collateral
described therein are covered;
 
(iii)           upon the request of the Secured Party, it will ensure that the
provisions of Section 2.4 are complied with; and
 
(iv)           as to any amount payable under or in connection with any of the
Collateral which shall be or shall become evidenced by any promissory note or
other instrument, the Grantor will immediately pledge and deliver such note or
other instrument to the Secured Party as part of the Collateral, duly endorsed
in a manner satisfactory to the Secured Party.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           The Grantor will, from time to time and at its expense, execute,
deliver, file or record such financing statements pursuant to the UCC,
applications for certificates of title and such other statements, assignments,
instruments, documents, agreements or other papers and take any other action
that may be necessary or desirable, or that the Secured Party may reasonably
request, in order to create, preserve, perfect, confirm or validate the security
interests, to enable the Secured Party to obtain the full benefits of this
Security Agreement or to enable it to exercise and enforce any of its rights,
powers and remedies hereunder, including, without limitation, its right to take
possession of the Collateral, and will use its best efforts to obtain such
waivers from landlords and mortgagees as the Secured Party may request.
 
(c)           The Grantor authorizes the Secured Party to file financing and
continuation statements and amendments thereto describing the Collateral as “all
assets” or “all personal property of the debtor”, notwithstanding that such
wording may be broader in scope than the Collateral described in this Security
Agreement.
 
Section 4.3Change of Name, Identity or Structure.  The Grantor will not change
its name, identity or corporate structure in any manner unless it shall have
given the Secured Party at least thirty days’ prior written notice thereof and
shall have taken all action (or made arrangements to take such action
substantially simultaneously with such change if it is impossible to take such
action in advance) necessary or reasonably requested by the Secured Party to
amend any financing statement or continuation statement relating to the security
interests granted hereby in order to preserve such security interests and to
effectuate or maintain the priority thereof against all Persons.
 
Section 4.4Place of Business and Collateral; Jurisdiction of Incorporation.  The
Grantor will not change the location of the office or other locations where it
keeps or holds any Collateral or any records relating thereto from the
applicable location listed on Schedule 1 hereto unless, prior to such change, it
notifies the Secured Party of such change, makes any UCC filings required by
Section 4.2 and takes all other action necessary or that the Secured Party may
reasonably request to preserve, perfect, confirm and protect the security
interests granted hereby. The Grantor will in no event change the location of
any Collateral if such change would cause the security interest granted hereby
in such Collateral to lapse or cease to be perfected. The Grantor will not
change the state in which it is incorporated.
 
Section 4.5Fixtures.  The Grantor will not permit any Equipment to become a
fixture unless it shall have given the Secured Party at least ten days’ prior
written notice thereof and shall have taken all such action and delivered or
caused to be delivered to the Secured Party all instruments and documents,
including, without limitation, waivers and subordination agreements by any
landlords and mortgagees, and filed all financing statements necessary or
reasonably requested by the Secured Party, to preserve and protect the security
interest granted herein and to effectuate or maintain the priority thereof
against all Persons, subject to Permitted Liens.
 
Section 4.6Maintenance of Records.  The Grantor will keep and maintain at its
own cost and expense complete books and records relating to the Collateral which
are satisfactory to the Secured Party including, without limitation, a record of
all payments received and all credits granted with respect to the Collateral and
all of its other dealings with the Collateral. The Grantor will mark its books
and records pertaining to the Collateral to evidence this Security
 
 
8

--------------------------------------------------------------------------------

 
 
Agreement and the security interests granted hereby. For the Secured Party’s
further security, the Grantor agrees that the Secured Party shall have a special
property interest in all of the Grantor’s books and records pertaining to the
Collateral and the Grantor shall deliver and turn over any such books and
records to the Secured Party or to its representatives at any time on demand of
the Secured Party.
 
Section 4.7Compliance with Laws, etc.  The Grantor will comply, in all material
respects, with all acts, rules, regulations, orders, decrees and directions of
any governmental body, agency or official applicable to the Collateral or any
part thereof or to the operation of the Grantor’s business except to the extent
that the failure to comply would not have a material adverse effect on the
financial or other condition of the Grantor; provided, however, that the Grantor
may contest any act, regulation, order, decree or direction in any reasonable
manner which shall not in the sole opinion of the Secured Party adversely affect
the Secured Party’s rights or the priority of its security interest in the
Collateral.
 
Section 4.8Payment of Taxes, etc.  The Grantor will pay promptly when due, all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of its income or profits therefrom, as well as all
claims of any kind (including claims for labor, materials and supplies), except
that no such charge need be paid if (i) the validity thereof is being contested
in good faith by appropriate proceedings and (ii) such charge is adequately
reserved against in accordance with GAAP.
 
Section 4.9Compliance with Terms of Accounts, Contracts and Licenses.  The
Grantor will perform and comply in all material respects with all of its
obligations under and, all agreements relating to the Collateral to which it is
a party or by which it is bound.
 
Section 4.10Limitation on Liens on Collateral.  The Grantor will not create,
permit or suffer to exist, and will defend the Collateral and the Grantor’s
rights with respect thereto against and take such other action as is necessary
to remove, any Lien, security interest, encumbrance, or claim in or to the
Collateral other than the security interests created hereunder, except for
Permitted Liens.
 
Section 4.11Limitations on Modifications of Receivables and Other Intangibles;
No Waivers or Extensions.  The Grantor will not (i) amend, modify, terminate or
waive any provision of any material Receivable or Other Intangible in any manner
which might have a materially adverse effect on the value of such Receivable or
Other Intangible as Collateral, (ii) fail to exercise promptly and diligently
each and every material right which it may have under each Receivable and Other
Intangible or (iii) fail to deliver to the Secured Party a copy of each material
demand, notice or document received by it relating in any way to any Receivable
or Other Intangible. The Grantor will not, without the Secured Party’s prior
written consent, grant any extension of the time of payment of any Receivable or
amounts due under any material Other Intangible, compromise, compound or settle
the same for less than the full amount thereof, release, wholly or partly, any
person liable for the payment thereof or allow any credit or discount whatsoever
thereon other than trade discounts granted in the normal course of business,
except such as in the reasonable judgment of the Grantor are advisable to
enhance the collectibility thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.12Maintenance of Insurance.  The Grantor will maintain with
financially sound insurance companies licensed to do business in Texas insurance
policies (i) insuring the Inventory and Equipment against loss by fire,
explosion, theft and such other casualties as are usually insured against by
companies engaged in the same or similar business for an amount satisfactory to
the Secured Party and (ii) insuring the Grantor and the Secured Party against
liability for personal injury arising from, and property damage relating to,
such Inventory and Equipment, such policies to be in such form and to cover such
amounts as may be satisfactory to the Secured Party, with losses payable to the
Grantor and the Secured Party as their respective interests may appear. The
Grantor shall, if so requested by the Secured Party, deliver to the Secured
Party as often as the Secured Party may reasonably request a report of the
Grantor or, if requested by the Secured Party, of an insurance broker
satisfactory to the Secured Party of the insurance on the Inventory and
Equipment. All insurance with respect to the Inventory and the Equipment shall
(i) contain a standard mortgagee clause in favor of the Secured Party,
(ii) provide that any loss shall be payable in accordance with the terms thereof
notwithstanding any act of the Grantor which might otherwise result in
forfeiture of such insurance and that the insurer waives all rights of set-off,
counterclaim, deduction or subrogation against the Grantor, (iii) provide that
no cancellation, reduction in amount or change in coverage therefor shall be
effective until at least 30 days after receipt by the Secured Party of written
notice thereof and (iv) provide that the Secured Party may, but shall not be
obligated to, pay premiums in respect thereof.
 
Section 4.13Limitations on Dispositions of Collateral.  The Grantor will not
directly or indirectly (through the sale of company interest, merger or
otherwise) without the prior written consent of the Secured Party sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so except for (i) sales of Inventory in the ordinary course of
its business for fair value in arm’s-length transactions and (ii) so long as no
Default has occurred and is continuing, dispositions in a commercially
reasonable manner of Equipment which has become redundant, worn out or obsolete
or which should be replaced so as to improve productivity, so long as the
proceeds of any such disposition are (i) used to acquire replacement equipment
which has comparable or better utility and equivalent or better value and which
is subject to a security interest in favor of the Secured Party therein, except
as permitted by Section 4.9 and except for Permitted Liens or (ii) applied to
repay the Obligations. The inclusion of Proceeds of the Collateral under the
security interests granted hereby shall not be deemed a consent by the Secured
Party to any sale or disposition of any Collateral other than as permitted by
this Section 4.13.
 
Section 4.14Further Identification of Collateral.  The Grantor will furnish to
the Secured Party from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may reasonably request
 
Section 4.15Notices.  The Grantor will advise the Secured Party promptly and in
reasonable detail, (i) of any Lien, security interest, encumbrance or claim made
or asserted against any of the Collateral, other than Permitted Liens, (ii) of
any material change in the composition of the Collateral, and (iii) of the
occurrence of any other event which would have a material effect on the
aggregate value of the Collateral or on the security interests granted to the
Secured Party in this Security Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.16Right of Inspection.  The Secured Party shall at all times have full
and free access during normal business hours to all the books, correspondence
and records of the Grantor, and the Secured Party or its representatives may
examine the same, take extracts therefrom, make photocopies thereof and have
such discussions with officers, employees and public accountants of the Grantor
as the Secured Party may deem necessary, and the Grantor agrees to render to the
Secured Party, at the Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The Secured Party
and its representatives shall at all times also have the right to enter into and
upon any premises where any of the Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or protecting interests of the
Secured Party therein.
 
Section 4.17Maintenance of Equipment.  The Grantor will, at its expense,
generally maintain the Equipment in good operating condition, ordinary wear and
tear excepted.
 
Section 4.18Reimbursement Obligation.  Should the Grantor fail to comply with
the provisions of Credit Document or any other Collateral Document to which it
is a party or any other agreement relating to the Collateral such that the value
of any Collateral or the validity, perfection, rank or value of any security
interest granted to the Secured Party hereunder or thereunder is thereby
diminished or potentially diminished or put at risk (as reasonably determined by
the Secured Party), the Secured Party on behalf of the Grantor may, but shall
not be required to, effect such compliance on behalf of the Grantor, and the
Grantor shall reimburse the Secured Party for the cost thereof on demand, and
interest shall accrue on such reimbursement obligation from the date the
relevant costs are incurred until reimbursement thereof in full.
 
ARTICLE V
REMEDIES; RIGHTS UPON DEFAULT
 
Section 5.1UCC Rights.  lf any Event of Default shall have occurred, the Secured
Party may in addition to all other rights and remedies granted to it in this
Security Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, exercise all rights and remedies of a secured
party under the UCC and all other rights available to the Secured Party at law
or in equity.
 
Section 5.2Payments on Collateral.  Without limiting the rights of the Secured
Party under any other provision of this Security Agreement, if an Event of
Default shall occur and be continuing:
 
(i)           all payments received by the Grantor under or in connection with
any of the Collateral shall be held by the Grantor in trust for the Secured
Party, shall be segregated from other funds of the Grantor and shall forthwith
upon receipt by the Grantor be turned over to the Secured Party, in the same
form as received by the Grantor (duly indorsed by the Grantor to the Secured
Party, if required to permit collection thereof by the Secured Party); and
 
(ii)           all such payments received by the Secured Party (whether from the
Grantor or otherwise) may, in the sole discretion of the Secured Party, be held
by the
 
 
11

--------------------------------------------------------------------------------

 
 
Secured Party as collateral security for, and/or then or at any time thereafter
applied in whole or in part by the Secured Party to the payment of the expenses
and Obligations as set forth in Section 5.10.
 
Section 5.3Possession of Collateral.  In furtherance of the foregoing, the
Grantor expressly agrees that, if an Event of Default shall occur and be
continuing, the Secured Party may (i) by judicial powers, or without judicial
process if it can be done without breach of the peace, enter any premises where
any of such Collateral is or may be located, and without charge or liability to
the Secured Party seize and remove such Collateral from such premises and (ii)
have access to and use of the Grantor’s books and records relating to such
Collateral.
 
Section 5.4Sale of Collateral.
 
(a)           The Grantor expressly agrees that if an Event of Default shall
occur and be continuing, the Secured Party, without demand of performance or
other demand or notice of any kind (except the notice specified below of the
time and place of any public or private sale) to the Grantor or any other Person
(all of which demands and/or notices are hereby waived by the Grantor), may
forthwith collect, receive, appropriate and realize upon the Collateral and/or
forthwith sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver the Collateral (or contract to do so) or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any office of the Secured Party or elsewhere in such manner
as is commercially reasonable and as the Secured Party may deem best, for cash
or on credit or for future delivery without assumption of any credit risk. The
Secured Party shall have the right upon any such public sale, and, to the extent
permitted by law, upon any such private sale, to purchase the whole or any part
of the Collateral so sold. The Grantor further agrees, at the Secured Party’s
request, to assemble the Collateral, and to make it available to the Secured
Party at places which the Secured Party may reasonably select. To the extent
permitted by applicable law, the Grantor waives all claims, damages and demands
against the Secured Party arising out of the foreclosure, repossession,
retention or sale of the Collateral.
 
(b)           Unless the Collateral threatens to decline speedily in value or is
of a type customarily sold in a recognized market, the Secured Party shall give
the Grantor ten days’ written notice of its intention to make any such public or
private sale or sale at a broker’s board or on a securities exchange. Such
notice shall (i) in the case of a public sale, state the time and place fixed
for such sale, (ii) in the case of a sale at a broker’s board or on a securities
exchange, state the board or exchange at which such sale is to be made and the
day on which the Collateral, or any portion thereof being sold, will first be
offered for sale and (iii) in the case of a private sale, state the day after
which such sale may be consummated. The Secured Party shall not be required or
obligated to make any such sale pursuant to any such notice. The Secured Party
may adjourn any public or private sale or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the sale, and such
sale may be made at any time or place to which the same may be so adjourned. In
the case of any sale of all or any part of the Collateral for credit or for
future delivery, the Collateral so sold may be retained by the Secured Party
until the selling price is paid by the purchaser thereof, but the Secured Party
shall not incur any liability in case of failure of such purchaser to pay for
the Collateral so sold and, in the case of such failure, such Collateral may
again be sold upon like notice.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.5Rights of Purchasers
 
.  Upon any sale of the Collateral (whether public or private), the Secured
Party shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral so sold. Each purchaser (including the Secured Party) at
any such sale shall hold the Collateral so sold free from any claim or right of
whatever kind, including any equity or right of redemption of the Grantor, and
the Grantor, to the extent permitted by law, hereby specifically waives all
rights of redemption, including, without limitation, the right to redeem the
Collateral under Sections 9-623 and 9-624 of the UCC, and any right to a
judicial or other stay or approval which it has or may have under any law now
existing or hereafter adopted.
 
Section 5.6Additional Rights of the Secured Party.
 
(a)           The Secured Party shall have the right and power to institute and
maintain such suits and proceedings as it may deem appropriate to protect and
enforce the rights vested in it by this Security Agreement and may proceed by
suit or suits at law or in equity to enforce such rights and to foreclose upon
and sell the Collateral or any part thereof pursuant to the judgment or decree
of a court of competent jurisdiction.
 
(b)           The Secured Party shall, to the extent permitted by law and
without regard to the solvency or insolvency at the time of any Person then
liable for the payment of any of the Obligations or the then value of the
Collateral, and without requiring any bond from any party to such proceedings,
be entitled to the appointment of a special receiver or receivers (who may be
the Secured Party) for the Collateral or any part thereof and for the rents,
issues, tolls, profits, royalties, revenues and other income therefrom, which
receiver shall have such powers as the court making such appointment shall
confer, and to the entry of an order directing that the rents, issues, tolls,
profits, royalties, revenues and other income of the property constituting the
whole or any part of the Collateral be segregated, sequestered and impounded for
the benefit of the Secured Party, and the Grantor irrevocably consents to the
appointment of such receiver or receivers and to the entry of such order.
 
Section 5.7Remedies Not Exclusive.
 
(a)           No remedy conferred upon or reserved to the Secured Party in this
Security Agreement is intended to be exclusive of any other remedy or remedies,
but every such remedy shall be cumulative and shall be in addition to every
other remedy conferred herein or now or hereafter existing at law, in equity or
by statute.
 
(b)           If the Secured Party shall have proceeded to enforce any right,
remedy or power under this Security Agreement and the proceeding for the
enforcement thereof shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Secured Party, the Grantor and the
Secured Party shall, subject to any determination in such proceeding, severally
and respectively be restored to their former positions and rights under this
Security Agreement, and thereafter all rights, remedies and powers of the
Secured Party shall continue as though no such proceedings had been taken.
 
(c)           All rights of action under this Security Agreement may be enforced
by the Secured Party without the possession of any instrument evidencing any
Obligation or the production thereof at any trial or other proceeding relative
thereto, and any suit or proceeding
 
 
13

--------------------------------------------------------------------------------

 
 
instituted by the Secured Party shall be brought in its name and any judgment
shall be held as part of the Collateral.
 
Section 5.8Waiver and Estoppel.
 
(a)           The Grantor, to the extent it may lawfully do so, agrees that it
will not at any time in any manner whatsoever claim or take the benefit or
advantage of any appraisement, valuation, stay, extension, moratorium, turnover
or redemption law, or any law now or hereafter in force permitting it to direct
the order in which the Collateral shall be sold which may delay, prevent or
otherwise affect the performance or enforcement of this Security Agreement and
the Grantor hereby waives the benefits or advantage of all such laws, and
covenants that it will not hinder, delay or impede the execution of any power
granted to the Secured Party in this Security Agreement but will permit the
execution of every such power as though no such law were in force; provided that
nothing contained in this Section 5.8 shall be construed as a waiver of any
rights of the Grantor under any applicable federal bankruptcy law.
 
(b)           The Grantor, to the extent it may lawfully do so, on behalf of
itself and all who may claim through or under it, including without limitation
any and all subsequent creditors, vendees, assignees and lienors, waives and
releases all rights to demand or to have any marshalling of the Collateral upon
any sale, whether made under any power of sale granted herein or pursuant to
judicial proceedings or upon any foreclosure or any enforcement of this Security
Agreement and consents and agrees that all the Collateral may at any such sale
be offered and sold as an entirety.
 
(c)           The Grantor, to the extent it may lawfully do so, waives
presentment, demand, protest and any notice of any kind (except notices
explicitly required hereunder) in connection with this Security Agreement and
any action taken by the Secured Party with respect to the Collateral.
 
Section 5.9Power of Attorney.  The Grantor hereby irrevocably constitutes and
appoints the Secured Party, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Grantor and in the name of the Grantor or in its own name, from
time to time in the Secured Party’s reasonable discretion for the purpose of
carrying out the terms of this Security Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Security
Agreement and, without limiting the generality of the foregoing, hereby gives
the Secured Party the power and right, on behalf of the Grantor, without notice
to or assent by the Grantor to do the following:
 
(i)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
 
(ii)           to effect any repairs or any insurance called for by the terms of
this Security Agreement and to pay all or any part of the premiums therefor and
the costs thereof; and
 
(iii)           upon the occurrence and continuance of any Event of Default and
otherwise to the extent provided in this Security Agreement, (A) to direct any
party liable
 
 
14

--------------------------------------------------------------------------------

 
 
for any payment under any of the Collateral to make payment of any and all
moneys due and to come due thereunder directly to the Secured Party or as the
Secured Party shall direct; (B) to receive payment of and receipt for any and
all moneys, claims and other amounts due and to become due at any time in
respect of or arising out of any Collateral; (C) to sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications and notices in
connection with accounts and other documents relating to the Collateral; (D) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any thereof and
to enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against the Grantor with respect to any Collateral;
(F) to settle, compromise and adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Secured Party may deem appropriate; (G) to assign any patent or trademark (along
with the goodwill of the business to which such trademark pertains), for such
term or terms, on such conditions, and in such manner, as the Secured Party
shall in its sole discretion determine; and (H) generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Secured Party were the absolute
owner thereof for all purposes, and to do, at the Secured Party’s option and the
Grantor’s expense, at any time, or from time to time, all acts and things which
the Secured Party deems necessary to protect, preserve or realize upon the
Collateral and the Secured Party’s security interest therein, in order to effect
the intent of this Security Agreement, all as fully and effectively as the
Grantor might do.
 
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
Section 5.10Application of Proceeds. The Secured Party shall retain the net
proceeds of any collection, recovery, receipt, appropriation, realization or
sale of the Collateral and, after deducting all reasonable costs and expenses of
every kind incurred therein or incidental to the care and safekeeping of any or
all of the Collateral or in any way relating to the rights of the Secured Party
hereunder, including reasonable attorneys’ fees and legal expenses, apply such
net proceeds to the payment in whole or in part of the Obligations in such order
as the Secured Party may elect, the Grantor remaining liable for any amount
remaining unpaid (and any attorneys fees paid by the Secured Party in collecting
such deficiency) after such application. Only after applying such net proceeds
and after the payment by the Secured Party of any other amount required by any
provision of law, including Sections 9-610 and 9-615 of the UCC, need the
Secured Party account for the surplus, if any, to the Grantor or to whomsoever
may be lawfully entitled to the same.
 
ARTICLE VI
MISCELLANEOUS
 
Section 6.1Notices.  Unless otherwise specified herein, all notices, requests or
other communications to any party hereunder shall be in writing and shall be
given to such party at its address set forth on in the Credit Agreement or any
other address or which such party shall have specified for the purpose of
communications hereunder by notice to the other parties hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
Each such notice, request or other communication shall be effective (i) if given
by mail, three days after such communication is deposited, certified or
registered, in the mails with first class postage prepaid, addressed as
aforesaid or (ii) if given by other means, when delivered at the address
specified in this Section 6.1.
 
Section 6.2No Waivers.  No failure on the part of the Secured Party to exercise,
no course of dealing with respect to, and no delay in exercising any right,
power or privilege under this Security Agreement or any document or agreement
contemplated hereby shall operate as a waiver thereof or shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
Section 6.3Compensation and Expenses of the Secured Party.  The Grantor shall
pay to the Secured Party from time to time upon demand, all of the fees, costs
and expenses incurred by the Secured Party (including, without limitation, the
reasonable fees and disbursements of counsel and any amounts payable by the
Secured Party to any of its agents, whether on account of fees, indemnities or
otherwise) (i) arising in connection with the preparation, administration,
modification, amendment, waiver or termination of this Security Agreement or any
document or agreement contemplated hereby or any consent or waiver hereunder or
thereunder or (ii) incurred in connection with the administration of this
Security Agreement, or any document or agreement contemplated hereby, or in
connection with the administration, sale or other disposition of Collateral
hereunder or under any document or agreement contemplated hereby or the
preservation, protection or defense of the rights of the Secured Party in and to
the Collateral.
 
Section 6.4Indemnification.  The Grantor shall at all times hereafter indemnify,
hold harmless and, on demand, reimburse the Secured Party, its subsidiaries,
affiliates, successors, assigns, officers, directors, employees and agents, and
their respective heirs, executors, administrators, successors and assigns (all
of the foregoing parties, including, but not limited to, the Secured Party,
being hereinafter collectively referred to as the “Indemnities” and individually
as an “Indemnitee”) from, against and for any and all liabilities, obligations,
claims, damages, actions, penalties, causes of action, losses, judgments, suits,
costs, expenses and disbursements, including, without limitation, attorneys’
fees (any and all of the foregoing being hereinafter collectively referred to as
the “Liabilities” and individually as a “Liability”) which the Indemnitees, or
any of them, might be or become subjected, by reason of, or arising out of the
preparation, execution, delivery, modification, administration or enforcement
of, or performance of the Secured Party’s rights under, this Security Agreement
or any other document, instrument or agreement contemplated hereby or executed
in connection herewith; provided that the Grantor shall not be liable to any
Indemnitee for any Liability caused solely by the gross negligence or willful
misconduct of such Indemnitee. In no event shall any Indemnitee, as a condition
to enforcing its rights under this Section 6.4 or otherwise, be obligated to
make a claim against any other Person (including, without limitation, the
Secured Party) to enforce its rights under this Section 6.4.
 
Section 6.5Amendments, Supplements and Waivers.  The parties hereto may, from
time to time, enter into written agreements supplemental hereto for the purpose
of adding any
 
 
16

--------------------------------------------------------------------------------

 
 
provisions to this Security Agreement, waiving any provisions hereof or changing
in any manner the rights of the parties.
 
Section 6.6Successors and Assigns.  This Security Agreement shall be binding
upon and inure to the benefit of each of the parties hereto and shall inure to
the benefit of the Secured Party’s successors and assigns. Nothing herein is
intended or shall be construed to give any other Person any right, remedy or
claim under, to or in respect of this Security Agreement or any Collateral.
 
Section 6.7Limitation of Law; Severability.
 
(a)           All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Security Agreement invalid, unenforceable in whole or
in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
(b)           If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in order to carry out the intentions of the parties
hereto as nearly as may be possible; and (ii) the invalidity or unenforceability
of any provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provisions in any other jurisdiction.
 
Section 6.8Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
 
Section 6.9Counterparts; Effectiveness.  This Security Agreement may be signed
in any number of counterparts with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Security Agreement shall become
effective when the Secured Party shall receive counterparts executed by itself
and the Grantor.
 
Section 6.10Termination; Survival.  This Security Agreement shall terminate when
the security interests granted hereunder have terminated and the Collateral has
been released as provided in Section 2.5, provided that the obligations of the
Grantor under any of Sections 4.18, 6.3, and 6.4 shall survive any such
termination.
 
Section 6.11Notice of Subordination.  Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Secured Party pursuant
to this Security Agreement and the exercise of any right or remedy by the
Secured Party hereunder are subject to the provisions of the Subordination
Agreement.  In the event of any conflict or inconsistency between the provisions
of the Subordination Agreement and this Security Agreement, the provisions of
the Subordination Agreement shall control.
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed by their respective authorized officers as of the day and year first
written above.
 
SUMMER ENERGY, LLC




By: /s/ Neil
Leibman                                                                           
Name: Neil
Leibman                                                                           
Title:
CEO                                                                           






BLACK INK ENERGY, LLC




By: /s/ Humberto David
Sirvent                                                                           
Name: Humberto David
Sirvent                                                                           
Title:
Partner                                                                           


 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
 
LOCATIONS OF RECORDS OF RECEIVABLES
AND OTHER INTANGIBLES
 
800 Bering Drive, Suite 260
Houston, Texas 77057
 
 
 

--------------------------------------------------------------------------------

 


 


 
Schedule 2
 
LOCATIONS OF EQUIPMENT AND INVENTORY
 
800 Bering Drive, Suite 260
Houston, Texas 77057
 


 


 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3
 
REQUIRED FILINGS AND RECORDINGS
 
UCC Financing Statement filed with the Secretary of State for the State of Texas
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 